                        Case 2:16-cv-02242-JAD-BNW Document 52 Filed 06/10/20 Page 1 of 3



                  1     Leslie Bryan Hart, Esq. (SBN 4932)             Amy F. Sorenson, Esq. (SBN 12495)
                        John D. Tennert, Esq. (SBN 11728)              Erica J. Stutman, Esq. (SBN 10794)
                  2     FENNEMORE CRAIG, P.C.                          Kelly H. Dove, Esq. (SBN 10569)
                        300 E. Second St., Suite 1510                  SNELL & WILMER LLP
                  3
                        Reno, Nevada 89501                             3883 Howard Hughes Pkwy, Suite 1100
                  4     Tel: 775-788-2228 Fax: 775-788-2229            Las Vegas, NV 89169
                        lhart@fclaw.com; jtennert@fclaw.com            Tel: 702-784-5200 Fax: 702-784-5252
                  5                                                    asorenson@swlaw.com, estutman@swlaw.com,
                        Attorneys for Plaintiffs Federal Housing       kdove@swlaw.com
                  6     Finance Agency and Federal Home Loan
                        Mortgage Corporation                           Attorneys for Plaintiff Federal National
                  7
                                                                       Mortgage Association
                  8     (Admitted Pro Hac Vice)
                        Michael A.F. Johnson, Esq.
                  9     ARNOLD & PORTER KAYE
                         SCHOLER LLP
                10      601 Massachusetts Ave., NW
                11      Washington, DC 20001-3743
                        Tel: (202) 942-5000 Fax: (202) 942-5999
                12      Michael.Johnson@apks.com

                13      Attorneys for Plaintiff Federal Housing
                        Finance Agency
                14
                                                     UNITED STATES DISTRICT COURT
                15                                        DISTRICT OF NEVADA
                16       FEDERAL HOUSING FINANCE AGENCY,                 CASE NO.: 2:16-cv-02242-JAD-BNW
                17       in its capacity as Conservator of Federal
                         National Mortgage Association and Federal
                18       Home Loan Mortgage Corporation;
                         FEDERAL NATIONAL MORTGAGE                       STIPULATION AND [PROPOSED]
                19       ASSOCIATION; and FEDERAL HOME                   ORDER FOR EXTENSION OF TIME FOR
                         LOAN MORTGAGE CORPORATION,                      PLAINTIFFS TO FILE REPLY IN
                20                                                       SUPPORT OF THEIR RENEWED
                21                               Plaintiffs,             MOTION FOR SUMMARY JUDGMENT
                                                                         (ECF NO. 47)
                22                  vs.
                                                                                      (FIRST REQUEST)
                23       SATICOY BAY, LLC,
                24
                                                 Defendant.
                25

                26
                                   Plaintiffs Federal National Mortgage Association (“Fannie Mae”), Federal Home Loan
                27
                        Mortgage Corporation (“Freddie Mac”), and the Federal Housing Finance Agency (“FHFA”), in
                28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510
 RENO, NEVADA 89501
                        15854558
    (775) 788-2200
                        Case 2:16-cv-02242-JAD-BNW Document 52 Filed 06/10/20 Page 2 of 3



                1       its capacity as Conservator for Fannie Mae and Freddie Mac, and Defendant Saticoy Bay, LLC
                2       (“Saticoy Bay”), by and through their undersigned counsel, submit the following stipulation for
                3
                        the Court’s review and approval.
                4
                                   IT IS HEREBY AGREED AND STIPULATED that the deadline for Plaintiffs to file
                5
                        their reply in support of their Renewed Motion for Summary Judgment (ECF No. 47) is extended
                6
                        from June 11, 2020 to June 18, 2020.
                7
                                   This is Plaintiffs’ first request for an extension of time regarding their Reply. This
                8
                        additional time is appropriate because counsel for Plaintiffs are involved in many other related
                9
                        /////
              10
                        /////
              11
                        //////
              12
                        //////
              13
                        //////
              14
                        //////
              15
                        //////
              16
                        //////
              17
                        //////
              18
                        //////
              19
                        //////
              20
                        //////
              21
                        //////
              22
                        //////
              23
                        //////
              24
                        //////
              25
                        //////
              26
                        //////
              27
                        //////
            28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510
 RENO, NEVADA 89501
                                                                         2
    (775) 788-2200      15854558
                        Case 2:16-cv-02242-JAD-BNW Document 52 Filed 06/10/20 Page 3 of 3



                1       cases in this District and are facing deadlines in many of these cases as well.
                2                  DATED: June 9, 2020.
                3       FENNEMORE CRAIG, P.C.                                SNELL & WILMER LLP
                4
                        By:      /s/ Leslie Bryan Hart                       By:     /s/ Erica Stutman
                5             Leslie Bryan Hart, Esq. (SBN 4932)                   Amy F. Sorenson, Esq. (SBN 12495)
                              John D. Tennert, Esq. (SBN 11728)                    Erica J. Stutman, Esq. (SBN 10794)
                6             300 E. Second St., Suite 1510                        Kelly H. Dove, Esq. (SBN 10569)
                              Reno, Nevada 89501                                   3883 Howard Hughes Pkwy, Suite 1100
                7             Tel: 775-788-2228 Fax: 775-788-2229                  Las Vegas, NV 89169
                              lhart@fclaw.com; jtennert@fclaw.com                  Tel: 702-784-5200 Fax: 702-784-5252
                8                                                                  asorenson@swlaw.com,
                        Attorneys for Plaintiffs Federal Housing                   estutman@swlaw.com,
                9       Financing Agency and Federal Home Loan                     kdove@swlaw.com
                        Mortgage Corporation
              10                                                             Attorneys for Plaintiff Federal National
                                               and                           Mortgage Association
              11
                        Michael A.F. Johnson, Esq.                           ROGER P. CROTEAU & ASSOCIATES,
              12        (Admitted Pro Hac Vice)                              LTD.
                        ARNOLD & PORTER KAYE
              13         SCHOLER LLP                                         By:   /s/    Timothy Rhoda
                                                                                  Roger P. Croteau, Esq. (SBN 4958)
              14        Attorneys for Plaintiff Federal Housing                   Timothy Rhoda, Esq. (SBN 7878)
                        Finance Agency                                            9120 West Post Road, Suite 100
              15                                                                  Las Vegas, NV 89148
                                                                                  Tel: (702) 254-7775 Fax: (702) 228-7719
              16                                                                  croteaulaw@croteaulaw.com
                                                                             Attorneys for Defendant Saticoy Bay
              17

              18

              19
                                                                     ORDER
              20
                                                                      IT IS SO ORDERED.
              21

              22                                                      ___________________________________
                                                                      UNITED STATES MAGISTRATE JUDGE
              23
                                                                      DATED: ________________________
              24

              25

              26

              27

              28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510
 RENO, NEVADA 89501
                                                                         3
    (775) 788-2200      15854558
